Case
Case1:18-cv-20394-RNS
     1:18-cv-20394-RNS Document
                       Document98
                                122Entered
                                    Enteredonon
                                              FLSD
                                                FLSD
                                                   Docket
                                                     Docket
                                                          06/18/2019
                                                            07/23/2019Page
                                                                       Page561of
                                                                              of57
                                                                                 2
                                                ~,   ~·
                                                          ....                        _-   _....,V.'-V'I. VVI..l.:• IL.\J..a..-   •   -·-··




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District of Florida


    UNITED STATES OF AMERICA ex rei. DEREK                             )
            LEWIS and JOEY NEIMAN                                      )
                                                                       )
                                                                       )
                            Plaintiff(s)
                                                                       )
                                                                       )
                                v.                                            Civil Action No. 18-20394
                                                                       )
 COMMUNITY HEALTH SYSTEMS, INC.; CHSPSC,                               )
               LLC; et al.                                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Yakima HMA LLC
                                   d/b/a Yakima Regional Medical And Cardiac Center
                                   110 S 9th Avenue
                                   Yakima, Washington 98902




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey W. Dickstein
                                 Phillips & Cohen LLP
                                 Southest Financial Center
                                 200 S. Biscayne Blvd., Suite 2790
                                 Miami, FL 33131


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                      .



                                                                                    CLERK OF COURT


Date:     Jun 18, 2019                                                                                          s/ Doris Jones
        -------------------                                                                    Signature of Clerk or Deputy Clerk
Case 1:18-cv-20394-RNS Document 122 Entered on FLSD Docket 07/23/2019 Page 2 of 2
